Case 1:19-cv-00805-RJD-SMG Document 4 Filed 02/08/19 Page 1 of 12 PageID #: 35




                                                             19cv805




                                            Douglas C. Palmer
                                            D


   2/8/2019                                  /s/Priscilla Bowens
Case 1:19-cv-00805-RJD-SMG Document 4 Filed 02/08/19 Page 2 of 12 PageID #: 36
Case 1:19-cv-00805-RJD-SMG Document 4 Filed 02/08/19 Page 3 of 12 PageID #: 37




                                                           19cv805




                                             Douglas C. Palmer


    2/8/2019                                   /s/Priscilla Bowens
Case 1:19-cv-00805-RJD-SMG Document 4 Filed 02/08/19 Page 4 of 12 PageID #: 38
Case 1:19-cv-00805-RJD-SMG Document 4 Filed 02/08/19 Page 5 of 12 PageID #: 39




                                                        19cv805




                                             Douglas C. Palmer
                                             D


     2/8/2019                                  /s/Priscilla Bowens
Case 1:19-cv-00805-RJD-SMG Document 4 Filed 02/08/19 Page 6 of 12 PageID #: 40
Case 1:19-cv-00805-RJD-SMG Document 4 Filed 02/08/19 Page 7 of 12 PageID #: 41




                                                           19cv805




                                             Douglas C. Palmer
                                             D


     2/8/2019                                 /s/Priscilla Bowens
Case 1:19-cv-00805-RJD-SMG Document 4 Filed 02/08/19 Page 8 of 12 PageID #: 42
Case 1:19-cv-00805-RJD-SMG Document 4 Filed 02/08/19 Page 9 of 12 PageID #: 43




                                                           19cv805




                                             Douglas C. Palmer


   2/8/2019                                  /s/Priscilla Bowens
Case 1:19-cv-00805-RJD-SMG Document 4 Filed 02/08/19 Page 10 of 12 PageID #: 44
Case 1:19-cv-00805-RJD-SMG Document 4 Filed 02/08/19 Page 11 of 12 PageID #: 45




                                                            19cv805




                                             Douglas C. Palmer
                                             D


    2/8/2019                                    /s/Priscilla Bowens
Case 1:19-cv-00805-RJD-SMG Document 4 Filed 02/08/19 Page 12 of 12 PageID #: 46
